DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng et al. (USPN 2002/0019587-Cited by the Applicant) in view of Oosta et al. (USPN 6,070,093-Cited by the Applicant).  
Cheng et al. discloses a method for calibrating detectors of a tissue oximetry device comprising: emitting light from a light source of a plurality of light sources of the tissue oximetry device into a tissue phantom, wherein the emitted light is reflected by the tissue phantom, detecting in a plurality of detectors the light emitted from the light source, subsequent to reflection from the tissue, wherein the plurality of sources (circled in the figure below) are arranged  along a line, and there are an equal number of detectors on either side of the line (as shown in the figure below), and a position of a detector on a first side of the line will have point symmetry with another detector on a second side of the line about a selected point on the line (as shown in the figure below), generating a set of detector responses by the plurality of detectors based on detecting the light emitted from the light source, comparing the set of detector responses and a reflectance curve for the tissue phantom, generating a set of calibration functions based on comparing the set of detector responses and the reflectance curve, wherein each calibration function in the set of calibration functions is associated with a unique, light source-detector pair, and storing the set of calibration functions in a memory of the tissue oximetry device ([0051 ]-[0064]). Cheng et al. further discloses emitting light from a second light source into the tissue, detecting in the plurality of detectors the light emitted from the second light source, subsequent to reflection from the tissue, generating a second set of detector responses by the plurality of detectors based on detecting the light emitted from the second light source, comparing the second set of detector responses and the reflectance curve for the tissue phantom, generating a second set of calibration functions based comparing the second set of detector responses and the reflectance curve, wherein each calibration function in the second set of calibration functions is associated with a unique, second light source-detector pair, storing the second set of calibration functions in the memory of the tissue oximetry device, repeating the above steps for at least another tissue, wherein the set of calibration functions are for the first mentioned tissue and the another tissue, and repeating the following steps for the at least another tissue, wherein the second set of calibration function are for the first mentioned tissue and the another tissue, the following steps comprising: emitting light from a second light source into the tissue, detecting in the plurality of detectors the light emitted from the second light source, subsequent to reflection from the tissue, generating a second set of detector responses by the plurality of detectors based on detecting the light emitted from the second light source, comparing the second set of detector responses and the reflectance curve for the tissue phantom, generating a second set of calibration functions based comparing the second set of detector responses and the reflectance curve, wherein each calibration function in the second set of calibration functions is associated with a unique, second light source-detector pair, and storing the second set of calibration functions in the memory of the tissue oximetry device ([0051]-[0064]). See the entire document.  While Cheng et al. discloses obtaining baseline values and measured values from the living tissue of the subject, Cheng et al. fails to disclose that the baseline values and the measured values can be obtained from the phantom tissue. Oosta et al. discloses that performing calibration techniques can be applied to tissue phantoms, calibration solutions or in-vivo measurements (Col.27 line 59-Col.28 line 5). Therefore, it would have been obvious to one having ordinary skills in the art at the time invention was made to substitute the live tissue medium of the subject as taught by Cheng et al. with the tissue phantom as taught by Oosta et al. since such modification would yield predictable results as long as only one type of medium (either live tissue of the subject or phantom tissue) is used throughout the calibration process.

    PNG
    media_image1.png
    262
    285
    media_image1.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,498,157. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the Patent. As, such, any invention meeting the limitations of the claims of the Patent would necessarily meet those of the instant application as well.
Claims 1-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,492,715. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the Patent. As, such, any invention meeting the limitations of the claims of the Patent would necessarily meet those of the instant application as well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARJAN FARDANESH/Primary Examiner, Art Unit 3791